DETAILED ACTION
This is in response to applicant’s amendment/response filed on 08/25/2022, which has been entered and made of record. Claim(s) 1-3, 5-20 are pending in the application. The rejections under 35 USC § 112(b) to claim 1 has been withdrawn in view of amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 7, 8, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZIMET-RUBNER et al. (US 20140119645) in view of Stolka et al. (US 9436993 B1).
Regarding claim 1, ZIMET-RUBNER discloses A system for training a user to use a medical device (ZIMET-RUBNER, “[0137] Color-mapping wand 10 may be used to simulate a scalpel or other tool or instrument for use by a physician learning a surgical (including cosmetic surgery) or other medical procedure”), the system comprising: 
a) an instrument that mimics the medical device, the instrument comprising: i) an enclosure defining an opening; ii) a camera housed inside the enclosure and configured to view out the opening, the camera having a fixed focus (ZIMET-RUBNER, figs.1&2, “[0044] A detector end of the color-mapping wand may be placed on or near the surface. The detector end of the color-mapping wand may include one or more imaging devices (e.g. cameras) or other sensors that are capable of imaging or sensing one or more fiducial markers in the vicinity of the detector end of the color-mapping wand. [0055] Color-mapping wand 10 includes wand shaft 12. Wand shaft 12 may be designed to be handheld conveniently by a user manipulating color-mapping wand 10. [0072] Each fiducial marker detector 20 may include a camera or other imaging detector”. Therefore, cameras that are capable of imaging or sensing one or more fiducial markers in the vicinity of the detector end of the color-mapping wand, indicates the cameras have a fixed focus); 
b) a computing device operatively connected to the instrument to receive information from the camera (ZIMET-RUBNER, “[0087] Color-mapping system 30 may be used to map object surface 36. Color-mapping wand 10 may be connected to processor 22 via connection 21. [0088] Processor 22 may include one or more interconnected processing units. For example, all or part of processor 22 may be incorporated into a computer. [0099] A signal that encodes the acquired image may be communicated to processor 22 via connection 21”); 
c) a plurality of markers, each marker encoding unique information regarding a position of the respective marker, each marker having a size, a shape, and a spacing relative to each other, wherein the size, the shape, and the spacing relative to each other is known by the system, wherein each marker comprises a visibly opaque but infrared transparent layer, wherein the plurality of markers are placed adjacent to each other to form a grid (ZIMET-RUBNER, fig.4, “[0073] A matrix barcode may be in the form of a 2.5 millimeter square containing a 32.times.32 array of pixels (or other size or configuration). [0096] Object surface 36 may be provided with a plurality of fiducial markers 32. Each fiducial marker 32 is distinguishable from other fiducial markers 32. For example, each fiducial marker 32 may be distinguished by a unique pattern. [0098] Fiducial markers 32 may be made of a material that is visible in a non-visible range of the electromagnetic spectrum (e.g. ultraviolet or near infrared). Fiducial markers 32 may be rendered invisible or faintly visible by covering with a layer (e.g. of paint or other material) that is opaque to visible light but is at least partially transparent to the non-visible radiation”);
d) a surface upon which the plurality of markers are attached, the surface selected from a group consisting of a flat surface and a three-dimensional mode (ZIMET-RUBNER, “[0042] the object surface may be marked with an array of fiducial markers. [0043] Each unique fiducial marker is associated with a location on the surface. [0045] If the surface is in a simple form (e.g. planar, spherical, cylindrical) each fiducial marker may encode its position in accordance with a simple coordinate system (e.g. Euclidean, spherical, or cylindrical). The surface may be a surface of a three-dimensional arbitrarily shaped object (e.g. a model of a human face). In such a case, each fiducial marker may encode its coordinates on the surface in accordance with, for example, an appropriate two-dimensional curvilinear coordinate system”);
e) a light source configured to illuminate a set of markers from the plurality of markers that are visible to the camera through the opening (ZIMET-RUBNER, “[0085] A detector assembly may include additional devices in addition to color detector, a fiducial marker detector, or an accelerometer. For example, a detector assembly may include an illumination source (e.g. of visible light, of non-visible electromagnetic radiation, or both). [0102] Illumination source 24 may provide illumination for correct measurement by color detector 18 or by fiducial marker detector 20. [0044] The detector end of the color-mapping wand may include one or more imaging devices (e.g. cameras) or other sensors that are capable of imaging or sensing one or more fiducial markers in the vicinity of the detector end of the color-mapping wand”); and 
f) a simulator executable by the computing device to run a simulation of a procedure in real time, wherein the set of markers viewable by the camera through the opening contain information for generating an image directly from the set of markers viewable by the camera (ZIMET-RUBNER, figs. 5&6 “[0026] the color detector is operated concurrently with the navigation sensor such that the region of the surface whose color is calculated substantially corresponds to the determined location. [0120] In the case that a plurality of images of fiducial markers 32 are concurrently acquired, by a different fiducial marker detector 20, each of the images may be interpreted to yield the location of each of the imaged fiducial markers 32. [0121] Successive location measurements may be analyzed to calculate a motion of detector end 11 relative to object surface 36. For example, such a calculated motion may expedite rendering of an image that represents coloring of object surface 36. [0137] Color-mapping wand 10 may be used to simulate a scalpel or other tool or instrument for use by a physician learning a surgical (including cosmetic surgery) or other medical procedure”);
On the other hand, ZIMET-RUBNER fails to explicitly disclose but Stolka discloses generating an ultrasound image (Stolka, col.5, lines 21-29, “For all of these types of tracked objects, real-time pose information may be extracted by an image processing unit and may be used for the generation of enhanced images by combining information from the real-time imaging data (which may include one or more imaging modalities other than optical sensing, such as ultrasound, SPECT, or others) with information from corresponding secondary image data based on the location of the camera modules in some embodiments of the current invention”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ZIMET-RUBNER and Stolka, to include all limitations of claim 1. That is, applying the generation of ultrasound image of Stolka to the system of ZIMET-RUBNER. The motivation/ suggestion would have been Ultrasound is one useful imaging modality for image-guided interventions including ablative procedures, biopsy, radiation therapy, and surgery (Stolka, col.1, lines 24-26).
Regarding claim 2, it is covered by claim 1 thus is rejected under similar reason as claim 1.
Regarding claim 3, ZIMET-RUBNER in view of Stolka discloses The system of claim 2.
ZIMET-RUBNER further discloses wherein the plurality of markers are presented on a surface, wherein each marker has a size, a shape, and a spacing relative to each other, wherein the size, the shape, and the spacing relative to each other is known by the system, wherein the plurality of markers are placed adjacent to each other to form a grid, wherein the surface is configured as a three dimensional model (ZIMET-RUBNER, fig.4, “[0073] A matrix barcode may be in the form of a 2.5 millimeter square containing a 32.times.32 array of pixels (or other size or configuration). [0096] Object surface 36 may be provided with a plurality of fiducial markers 32. Each fiducial marker 32 is distinguishable from other fiducial markers 32. For example, each fiducial marker 32 may be distinguished by a unique pattern. [0097] For example, fiducial markers 32 may be distributed approximately uniformly on object surface 36. [0095] Object surface 36 may be mapped using color-mapping wand 10. Object surface 36 may represent, for example, a surface of a three-dimensional model of a human face, as shown, or of another object whose color may be mapped”).
Regarding claim 5, ZIMET-RUBNER in view of Stolka discloses The system of claim 3.
ZIMET-RUBNER further discloses wherein the surface is applied to an object (ZIMET-RUBNER, fig.4, “[0095] Object surface 36 may be mapped using color-mapping wand 10. Object surface 36 may represent, for example, a surface of a three-dimensional model of a human face, as shown, or of another object whose color may be mapped”).
Regarding claim 7, ZIMET-RUBNER in view of Stolka discloses The system of claim 2.
ZIMET-RUBNER further discloses a light source configured to illuminate a set of markers from the plurality of markers that are visible to the camera through the opening, and wherein the camera comprises a fixed focus lens (ZIMET-RUBNER, “[0085] A detector assembly may include additional devices in addition to color detector, a fiducial marker detector, or an accelerometer. For example, a detector assembly may include an illumination source (e.g. of visible light, of non-visible electromagnetic radiation, or both). [0102] Illumination source 24 may provide illumination for correct measurement by color detector 18 or by fiducial marker detector 20. [0044] The detector end of the color-mapping wand may include one or more imaging devices (e.g. cameras) or other sensors that are capable of imaging or sensing one or more fiducial markers in the vicinity of the detector end of the color-mapping wand”).
Regarding claim 8, ZIMET-RUBNER in view of Stolka discloses The system of claim 7.
ZIMET-RUBNER further discloses wherein the light source emits infrared light (ZIMET-RUBNER, “[0102] A dedicated illumination source 24 may be configured to provide a sufficient level of illumination, including visible light for operation of color detector 18, and non-visible radiation (e.g. ultraviolet or near infrared) for operation of fiducial marker detector 20”). 
Regarding claim 11, ZIMET-RUBNER in view of Stolka discloses The system of claim 2.
On the other hand, ZIMET-RUBNER fails to explicitly disclose but Stolka discloses wherein the instrument is an ultrasound probe (Stolka, col.4, lines 32-34,“For example, some embodiments of the current invention are directed to devices and methods for the tracking of ultrasound probes, displays, or other imaging devices”). The same motivation of claim 1 applies here. 
Regarding claim 12, ZIMET-RUBNER in view of Stolka discloses The system of claim 11.
ZIMET-RUBNER further discloses wherein the enclosure has a pressure sensor (ZIMET-RUBNER, “[0058] Detector end 11 may include a mechanical pressure sensor or an electromagnetically activated device for detecting when detector end 11 is being placed in contact with a surface.”). 
Regarding claim 13, Stolka discloses A method for training a user to use a medical device (Stolka, col.3, lines 48-51, “Some embodiments of the current invention are directed to combining a group of complementary technologies to provide a local sensing approach that can enable tracking of medical imaging devices”), the method comprising:
a) receiving a first image of a first set of markers on a surface from a camera, wherein the instrument mimics the medical device; b) processing the first image of the first set of markers to determine a first position and a first orientation of the instrument relative to the surface; c) displaying on a display, a virtual instrument representing the instrument in the first position and the first orientation relative to the surface; d) receiving a second image of a second set of markers on the surface from the camera; e) processing the second image of the second of markers to determine a second position and a second orientation of the instrument relative to the surface (Stolka, col.7, line 60-col.8, line 2, “Camera location may be calculated in at least two different ways depending on embodiments of the current invention—by localizing markers in camera coordinates (and thus localizing the camera relative to the observed marker set), and/or by collecting an observed marker mesh and registering it to the secondary image data (and thus localizing the camera relative to said image data). For cameras mounted on a secondary imaging device or display, this may allow localization of said device or display relative to the markers or registered secondary image data as well”. Col.11, line 65-col.12, line 3, “An external camera 100 may observe a patient 150 with attached markers 220. Based on the tracked pose 450 of the camera relative to the patient, an image processing unit 110 may compute enhanced images 810 that include information depending on the pose of the camera, and display these images on a connected display 230”. Col.14, line 42-44, “In 1092, markers 220 may continue to be observed, and relative position of cameras 100 and display 230 may be computed”. Col.15, line 24-41, “Continuous marker or feature detection in the camera images by the image processing unit 110 localizes the one or more cameras 100 relative to the markers 220 or features, and thus to the marker mesh 500, and thus to the registered secondary 3D image data set 170. The image processing unit 110 may detect tools 130 and their poses in the acquired camera images. The image processing unit 110 generates enhanced images 810 from the secondary 3D image data set 170 depending on one or more of the camera 100 location, the display 230 location, or tool 130 locations, which are known relative to the camera 100 location. These enhanced images 810 can for example take on the form of digitally reconstructed radiographs or single- or multi-plane reconstructions based on camera/display/tool positions, or other clinically relevant transforms”); and 
f) displaying on the display, movement of the virtual instrument from the first position and the first orientation to a second position and second orientation relative to the surface to simulate a procedure in real time based on movement of the instrument relative to the surface (Stolka, col.3, lines 60-64, “it is possible to incrementally track the current motion and thus reconstruct the position and trajectory of displays, patients, surgical needles, and other tools or objects, all of which may also be registered to different imaging modalities based on this tracking data”. Col.10, lines 15-19, “The image processing unit 110 may also track the tool; display a representation of the tool in the display 230 as the tool is being tracked; indicate a tool tip in the display 230 (e.g., though the use of one or more perpendicular lines, pointed line arrangements, and/or color variations)”);
generating an ultrasound image (Stolka, col.5, lines 21-29, “For all of these types of tracked objects, real-time pose information may be extracted by an image processing unit and may be used for the generation of enhanced images by combining information from the real-time imaging data (which may include one or more imaging modalities other than optical sensing, such as ultrasound, SPECT, or others) with information from corresponding secondary image data based on the location of the camera modules in some embodiments of the current invention”).
On the other hand, Stolka fails to explicitly disclose but ZIMET-RUBNER discloses a camera housed inside an instrument; the instrument comprises an enclosure defining an opening, and the camera is configured to view out the opening (ZIMET-RUBNER, figs.1&2, “[0044] A detector end of the color-mapping wand may be placed on or near the surface. The detector end of the color-mapping wand may include one or more imaging devices (e.g. cameras) or other sensors that are capable of imaging or sensing one or more fiducial markers in the vicinity of the detector end of the color-mapping wand. [0055] Color-mapping wand 10 includes wand shaft 12. Wand shaft 12 may be designed to be handheld conveniently by a user manipulating color-mapping wand 10. [0072] Each fiducial marker detector 20 may include a camera or other imaging detector”); 
wherein images are generated and displayed directly from information contained in the first and second set of markers (ZIMET-RUBNER, figs. 5&6 “[0120] In the case that a plurality of images of fiducial markers 32 are concurrently acquired, by a different fiducial marker detector 20, each of the images may be interpreted to yield the location of each of the imaged fiducial markers 32. [0121] Successive location measurements may be analyzed to calculate a motion of detector end 11 relative to object surface 36. For example, such a calculated motion may expedite rendering of an image that represents coloring of object surface 36.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ZIMET-RUBNER and Stolka, to include all limitations of claim 13. That is, using the color-mapping wand structure of ZIMET-RUBNER to implement the method of Stolka, and adding the image generation of ZIMET-RUBNER to generate the ultrasound image of Stolka. The motivation/ suggestion would have been The digital representation may then rendered as an image for display, may be digitally stored on a data storage medium or device, may be digitally transferred or transmitted to another device or person, may be made available over a network, or may be otherwise manipulated (ZIMET-RUBNER, [0051]).
Regarding claim 14, Stolka in view of ZIMET-RUBNER discloses The method of claim 13. 
Stolka further discloses wherein each marker encodes with a position and a location of the respective marker relative to the surface (Stolka, col.6, lines 17-21, “these may then be collected by the guidance system successively, reconstructing their relative positions by localizing the camera module relative to known markers and simultaneously extending the geometry to newly-detected markers”. Col.11, lines 31-34, “The image processing unit 110 may determine the marker poses relative to each other, e.g. from pairwise observations, and successively reconstruct a partial or complete marker position graph 500”. Therefore, each marker encodes a numerical value associated with a position and pose of the respective marker relative to the surface, wherein a numerical value corresponds to their relative position/pose).
On the other hand, Stolka fails to explicitly disclose but ZIMET-RUBNER discloses each marker encodes a numerical value (ZIMET-RUBNER, “[0096] Object surface 36 may be provided with a plurality of fiducial markers 32. Each fiducial marker 32 is distinguishable from other fiducial markers 32. For example, each fiducial marker 32 may be distinguished by a unique pattern. For example, each fiducial marker 32 may include a unique matrix barcode, such as matrix barcode 32a. Matrix barcode 32a may encode information that identifies or characterizes matrix barcode 32a. For example, encoded information may include an identifying name, number, or index of matrix barcode 32a”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ZIMET-RUBNER and Stolka, to include all limitations of claim 14. The motivation/ suggestion would have been A processor that is associated with the color-mapping wand may analyze the images of the fiducial markers to determine a position of the detector end of the color-mapping wand relative to the surface (ZIMET-RUBNER, [0044]).
Regarding claim 18, Stolka in view of ZIMET-RUBNER discloses The method of claim 13. 
 On the other hand, Stolka fails to explicitly disclose but ZIMET-RUBNER discloses wherein the camera comprises a fixed focus lens (ZIMET-RUBNER, figs.1&2, “[0044] A detector end of the color-mapping wand may be placed on or near the surface. The detector end of the color-mapping wand may include one or more imaging devices (e.g. cameras) or other sensors that are capable of imaging or sensing one or more fiducial markers in the vicinity of the detector end of the color-mapping wand”. Therefore, cameras that are capable of imaging or sensing one or more fiducial markers in the vicinity of the detector end of the color-mapping wand, indicates the cameras have a fixed focus lens). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ZIMET-RUBNER and Stolka, to include all limitations of claim 18. That is, applying the camera with fixed focus lens of ZIMET-RUBNER to the camera of Stolka, and adding the image generation of ZIMET-RUBNER to generate the ultrasound image of Stolka. The motivation/ suggestion would have been The digital representation may then rendered as an image for display, may be digitally stored on a data storage medium or device, may be digitally transferred or transmitted to another device or person, may be made available over a network, or may be otherwise manipulated (ZIMET-RUBNER, [0051]).
Regarding claim 19, Stolka in view of ZIMET-RUBNER discloses The method of claim 13. 
 On the other hand, Stolka fails to explicitly disclose but ZIMET-RUBNER discloses obscuring the markers from view in a visible spectrum, and exposing the markers using non-visible wavelengths of light (ZIMET-RUBNER, fig.4, “[0072] The imaging optics of fiducial marker detector 20 may be configured to image electromagnetic radiation in a non-visible spectral range, such as a spectral range in the ultraviolet or near infrared regions of the electromagnetic spectrum. Similarly, the detector array of fiducial marker detector 20 may be sensitive to the same non-visible spectral range of electromagnetic radiation. A non-visible spectral range to which fiducial marker detector 20 is sensitive may be selected to be a spectral range in which a coloring material (e.g. makeup or paint) that is applied to a surface is at least partially transmissive. [0085] a detector assembly may include an illumination source (e.g. of visible light, of non-visible electromagnetic radiation, or both). [0098] Fiducial markers 32 may be made of a material that is visible in a non-visible range of the electromagnetic spectrum (e.g. ultraviolet or near infrared). Fiducial markers 32 may be rendered invisible or faintly visible by covering with a layer (e.g. of paint or other material) that is opaque to visible light but is at least partially transparent to the non-visible radiation. [0102] A dedicated illumination source 24 may be configured to provide a sufficient level of illumination, including visible light for operation of color detector 18, and non-visible radiation (e.g. ultraviolet or near infrared) for operation of fiducial marker detector 20”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ZIMET-RUBNER and Stolka, to include all limitations of claim 19. The motivation/ suggestion would have been a signal transmitter may generate visible or non-visible radiation, may generate an electrical current that may be conducted to fiducial marker detector that is in electrical contact with object surface 36, may generate a magnetic field, or may generate an acoustical signal (ZIMET-RUBNER, [0098]).
Regarding claim 20, Stolka in view of ZIMET-RUBNER discloses The method of claim 13. 
 On the other hand, Stolka fails to explicitly disclose but ZIMET-RUBNER discloses wherein each marker has a size, a shape, and a spacing relative to each other, wherein the size, the shape, and the spacing relative to each other is known by the system, wherein the plurality of markers are placed adjacent to each other to form a grid, wherein the surface is configured as a three dimensional model (ZIMET-RUBNER, fig.4, “[0073] A matrix barcode may be in the form of a 2.5 millimeter square containing a 32.times.32 array of pixels (or other size or configuration). [0096] Object surface 36 may be provided with a plurality of fiducial markers 32. Each fiducial marker 32 is distinguishable from other fiducial markers 32. For example, each fiducial marker 32 may be distinguished by a unique pattern. [0097] For example, fiducial markers 32 may be distributed approximately uniformly on object surface 36. [0095] Object surface 36 may be mapped using color-mapping wand 10. Object surface 36 may represent, for example, a surface of a three-dimensional model of a human face, as shown, or of another object whose color may be mapped”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined ZIMET-RUBNER and Stolka, to include all limitations of claim 20. The motivation/ suggestion would have been A processor that is associated with the color-mapping wand may analyze the images of the fiducial markers to determine a position of the detector end of the color-mapping wand relative to the surface (ZIMET-RUBNER, [0044]).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZIMET-RUBNER in view of Stolka, and further in view of Lang (US 20200138518 A1).
Regarding claim 6, ZIMET-RUBNER in view of Stolka discloses The system of claim 5.
On the other hand, ZIMET-RUBNER in view of Stolka fails to explicitly disclose but Lang discloses wherein the object defines a hollow cavity defined by an interior wall and the plurality of markers are applied to the interior wall (Lang, “[1503] For example, one or more markers, e.g. optical markers, navigation markers, patient specific markers or templates, can be applied to the edge of the acetabulum, the inside of the acetabulum or a pelvic wall”. [0361] further lists various of surfaces including hollow structures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lang into the combination of ZIMET-RUBNER in view of Stolka, to include all limitations of claim 6. That is, applying the hollow structure of Lang to the surefaces of ZIMET-RUBNER in view of Stolka. The motivation/ suggestion would have been Registration of virtual data in relationship to live data can include registration of different types of virtual data, e.g. different types of normal or diseased tissue, different imaging modalities used, different dimensions used for different types of normal or diseased tissue etc. (Lang, [0295]).
Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZIMET-RUBNER in view of Stolka, and further in view of Sitti et al. (US 20210128125 A1).
Regarding claim 9, ZIMET-RUBNER in view of Stolka discloses The system of claim 2.
On the other hand, ZIMET-RUBNER in view of Stolka fails to explicitly disclose but Sitti discloses wherein the instrument is a syringe having a needle (Sitti, “[0084] After the retraction, the needle 26 is taken out and attached to a syringe to remove the tissue 46 inside the needle 26”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Sitti into the combination of ZIMET-RUBNER in view of Stolka, to include all limitations of claim 9. That is, applying the syringe having a needle of Sitti to the medical tool of ZIMET-RUBNER in view of Stolka. The motivation/ suggestion would have been to minimally invasive diagnosis and therapy (Sitti, [0002]).
Regarding claim 10, ZIMET-RUBNER in view of Stolka and Sitti discloses The system of claim 9.
On the other hand, ZIMET-RUBNER in view of Stolka fails to explicitly disclose but Sitti discloses wherein the needle is retractable into the housing (Sitti, fig.2, “[0084] After the retraction, the needle 26 is taken out and attached to a syringe to remove the tissue 46 inside the needle 26”). The same motivation of claim 9 applies here.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolka in view of ZIMET-RUBNER, and further in view of Hale (US 20190321657 A1).
Regarding claim 15, Stolka in view of ZIMET-RUBNER discloses The method of claim 14. 
On the other hand, Stolka in view of ZIMET-RUBNER fails to explicitly disclose but Hale discloses wherein each marker is a square shape and the orientation of the instrument is determined at least in part by a relative position of each corner to another corner (Hale, “[0025] Portions of the markings of the calibration object may identify the corners of squares and images of the positioned calibration object may be used to determine the relative position and/or orientation of image planes of the cameras obtaining images of the object relative to the center of such a square”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Hale into the combination of Stolka in view of ZIMET-RUBNER, to include all limitations of claim 15. That is, applying the determining the orientation of camera based on square marker corners of Hale to the instrument of Stolka in view of ZIMET-RUBNER. The motivation/ suggestion would have been calibrating the camera monitoring system to enable an accurate monitoring of the patient is provided for (Hale, [0010]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolka in view of ZIMET-RUBNER, and further in view of Hale (US 20190321657 A1) and Lang (US 20200138518 A1).
Regarding claim 16, Stolka in view of ZIMET-RUBNER, and Hale discloses The method of claim 15. 
On the other hand, Stolka in view of ZIMET-RUBNER, and Hale fails to explicitly disclose but Lang discloses wherein processing the first image and the second image comprises algorithmic mapping (Lang, “[0187] the data collected by the sensors or cameras is used for positional tracking as well as for other purposes, e.g. image recording or spatial mapping”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lang into the combination of Stolka in view of ZIMET-RUBNER, and Hale, to include all limitations of claim 16. That is, applying the spatial mapping of Lang to the images of Stolka in view of ZIMET-RUBNER, and Hale. The motivation/ suggestion would have been registration of one or more of optical head mounted displays, surgical site, joint, spine, surgical instruments or implant components can be performed with use of spatial mapping techniques (Lang, [0101]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stolka in view of ZIMET-RUBNER, and further in view of Hale (US 20190321657 A1) and Kunzig et al. (US 20110010023).
Regarding claim 17, Stolka in view of ZIMET-RUBNER and Hale discloses The method of claim 15. 
On the other hand, Stolka in view of ZIMET-RUBNER and Hale fails to explicitly disclose but Kunzig discloses wherein processing the first image and the second image comprises finding the numerical value of one or more markers in a look-up table (Kunzig, “[0144] Since actual values may differ if the marker is installed slightly offset from its encoded location or orientation, an actual position and orientation is calculated by referencing the position marker look-up table of FIG. 7 to generate actual position and heading 600”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kunzig into the combination of Stolka in view of ZIMET-RUBNER and Hale, to include all limitations of claim 17. That is, applying the look up table of Kunzig to search for the numerical markers of Stolka in view of ZIMET-RUBNER and Hale. The motivation/ suggestion would have to save processing resources and memory spaces by using a look up table.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497. The examiner can normally be reached Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRACE Q LI/Primary Examiner, Art Unit 2611                                                                                                                                                                                            10/20/2022